Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,031,057. Although the claims at issue are not identical, they are not patentably distinct from each other because    McNeely (8,031,057)             discloses a patient support system having bed with bed control circuitry, bed ID, network interface, support surface with support surface control circuitry and surface ID, the surface support control circuitry sending surface ID to bed control circuitry, location transmitter spaced from bed and having a location ID transmitted from location transmitter to bed control circuitry, and the bed control circuitry transmits the bed ID, the surface ID, and the location ID from the bed via the network interface (claim 1). Additionally,     McNeely      discloses use of wireless communication link between bed and support surface (claim 12).  Since   McNeely     teaches a wireless communication link between bed circuitry and surface circuitry, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a well known receiver in conjunction with the bed circuitry so that transmitted data from surface circuitry could have been received at bed circuitry  for transmission via network interface.
Regarding claim 22,  McNeely   teaches desirability of transmitting surface status indicative of commanded surface functions to bed control circuitry (claim 7).
Regarding claim 23,  McNeely    teaches wireless transmission of location ID, surface ID, bed ID,  (claim 1), surface status (claim 7) and bed status (claims 12,15).
2.	Claims 24-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6-24-22.
3.	Applicant's election with traverse of species 1 in the reply filed on 6-24-22 is acknowledged.  The traversal is on the ground(s) that claims are not species.  This is not found persuasive because examiner did not insinuate that claims were species, but merely pointed out that the different claims were directed to different species in order to assist applicant in choosing which species was desired for election.
As per applicant’s admission in the remarks filed 6-24-22, the “different dependent claims being directed to totally different elements”, such elements being different “species”, which are potentially separately patentable, and thus presenting a search burden, since the species are searchable in different classification areas. 
Applicant further argues that species are not mutually exclusive, but analysis of the species shows that species are mutually exclusive, since for example, a patient support system with  surface status data transmission, would not have had to use IR or WiFi, or use RF transceivers, or inductive or capacitive coupling, or receive surface control commands, or selectable bed control functions, etc…
The requirement is still deemed proper and is therefore made FINAL.
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chambers, Becker and Collins disclose patient support communication systems.
5.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689